Citation Nr: 1132011	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  04-12 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as an appendectomy and partial loss of intestines, including as due to undiagnosed illness.  

2.  Entitlement to service connection for ulcer disease, including as due to undiagnosed illness.  

3.  Entitlement to service connection for migraine headaches, including as due to undiagnosed illness.  

4.  Entitlement to service connection for anemia, including as due to undiagnosed illness.  

5.  Entitlement to service connection for a skin disorder, including as due to undiagnosed illness.  

6.  Entitlement to service connection for residuals of heat stress.  

7.  Entitlement to service connection for low back pain, including as due to undiagnosed illness.  

8.  Entitlement to service connection for chronic fatigue, including as due to undiagnosed illness.  

9.  Entitlement to service connection for a respiratory disorder, claimed as tonsillitis, bronchitis, sinus problems, and sleep apnea, including as due to undiagnosed illness.  

10.  Entitlement to service connection for a musculoskeletal disorder of the right knee, including as due to undiagnosed illness.  

11.  Entitlement to service connection for insomnia, including as due to undiagnosed illness.  

12.  Entitlement to service connection for tuberculosis, including as secondary to service-connected disability.  

13.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for abdominal scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to August 1989, from December 1990 to May 1991, and from August 1, 1997, to August 17, 1997.  This matter comes before the Board of Veterans' Appeals on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

A rating decision in May 2003 denied service connection for numerous issues.  The Veteran submitted a notice of disagreement and a statement of the case was issued in March 2004.  In April 2004, a VA Form 9 was received, indicating the Veteran's desire to appeal all of the issues listed on the statement of the case.  She also indicated that she wanted a videoconference hearing before the Board.  The file does not show that the Veteran has withdrawn her request or that such a hearing has been scheduled.  

Therefore, a remand is necessary so that the Veteran may be afforded an opportunity to present testimony before the Board during a videoconference hearing concerning her claims on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(e) (2010).  

Accordingly, this case is remanded for the following action:

The RO must place the Veteran's name on the docket for a videoconference hearing at the RO before the Board, according to the date of her request for such a hearing.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


